481 So. 2d 480 (1985)
In re RULE 3.850 OF the FLORIDA RULES OF CRIMINAL PROCEDURE.
Nos. 67910, 67960.
Supreme Court of Florida.
December 19, 1985.
Larry Helm Spalding, Tallahassee, for Capital Collateral Representative.
Bennett H. Brummer, Public Defender, Eleventh Judicial Circuit, Miami, and Michael J. Minerva, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for The Fla. Public Defender Ass'n, Inc.
Richard A. Belz, Executive Director, Gainesville, for Fla. Institutional Legal Services, Inc.
Jim Smith, Atty. Gen. and Raymond L. Marky, Asst. Atty. Gen., Tallahassee, for respondent.
ADKINS, Justice.
We have for consideration emergency petition for suspension and reconsideration of the time-limitation provisions of Rule 3.850, Florida Rules of Criminal Procedure.
The rule contains the following provision.
Anyone adjudicated guilty prior to January 1, 1985, shall have until January 1, 1986, to file a motion in accordance with this rule.
This provision is hereby amended to read as follows:
Any person whose judgment and sentence became final prior to January 1, 1985, shall have until January 1, 1987, to file a motion in accordance with this rule.
In all other respects the rule is reaffirmed.
It is so ordered.
BOYD, C.J., and OVERTON, McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.